Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the invention is directed towards directing advertisements to particular networking sites for targeting to specific subset of users. The invention utilizes survey data relating to an advertisement and trains a supervised machine learning model using the survey data. The model predicts heterogenous treatment effects on the survey data, and estimates a probability that an individual is influenced by the advertisements including the unique characteristics of the individual, and ranks individuals by the treatment effect. The invention then identifies persuadable customers from the survey database for the advertisement using the ranking and generates a list of persuadable customers. The invention then directs the advertisement to a networking site, wherein the networking site server selects a subset of users sharing characteristics to customers on the optimized customer list to provide the advertisement.
The Examiner notes as discussed in the final rejection of 11/18/2021, the previous claims were rejected under the combination of Pliner, Lewis, Inbar, Green, and Arini. Pliner discloses the concept utilizing survey data to train a model for predicting a probability of purchase response associated with unique attributes of a user. Lewis further teaches the concept of predicting heterogeneous treatment effect. Inbar further teaches the concept of ranking persuadable users based on probability. Arini further teaches the concept of directing the advertisement to specific networking sites which have users which share characteristics to the optimized customer list. 
The Examiner notes that while the Arini teaches directing advertisements to a specific networking website based on having similar users to the customer list, Arini does not teach or suggest the concept of the networking page further performing the targeting of a subset of users. 
The Examiner further notes the following references:
McAfee et al. (US 20120054027 A1), which talks about network advertisement including optimization, teaches the concept of targeting information including utilizing list of users similar to a target audience.
Li et al. (US 20130124298 A1), which talks about generating user clusters based on similarity for targeting advertisements.
Kelman et al. (US 20170111461 A1), which talks utilizing similarity audience targeting.
Although these references teaches/suggests the concept of utilizing existing lists and identifying similar audiences, these references fails to teach or suggest the concept of a system which provides the advertisement and list of optimized consumers to a networking site for targeting a subset of networking site audience based on the received information. Upon further search and consideration, while the concept of utilizing similarity for targeting consumers is known as demonstrated above, no reference, alone or in a reasonable combination teaches or suggests the configuration as currently claimed. As such, the Examiner has determined the invention to be non-obvious over the prior art.
The Examiner further notes as discussed in the final rejection of 12/21/2020, the claimed invention was determined to be patent eligible as the arguments of 10/28/2020 as directed towards the 35 U.S.C. 101 rejection were found to be persuasive.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622